Title: To James Madison from Thomas Newton, 19 August 1807
From: Newton, Thomas
To: Madison, James



Sir 
Collectors office Norfolk Augt. 19 1807

I wrote you yesterday that I had sent the Cutter Jefferson, after the Brittish Brig Columbine, with copies of my letters to Capt. Bradshaw, Capt. Ham returned last night, & informs me that the Brig had proceeded to Sea, & return’d my letters.  I beg leave to refer you to my letter of yesterday, regarding a station to be fixed &C in case of distress & bringing in dispatches.  The first gale of wind that happens, there is no doubt they will run in for shelter, & claim the priviledges, allowed by Law, and the Presidents proclamation.  I have heard it mentiond that it would be the case, on any appearance of Hurricans, which renders it necessary to fix Anchorage, ratio of supplies, (if any is to be granted them) & intercourse.  From present appearances, I expect we shall soon have a Gale of wind, the Clouds hang low & heavy, which generally indicates, an approachg Storm.  I have received the documents respecting the impressed Seamen, & shall send them on board Capt. Hardy, the first opportunity, they have been furnished with several authentic documents, such as Mr. Pindal, Mr. Gibs, the Collectors son at Folly landing &C, without any effect, I shall however when opportunity offers demand any of our Citizens, that may be detaind, agreeable to yr. directions.  A man is on board of Capt. Hardy by name of Chrs. Hewson or Hewston, who obtaind a protection in this office Sepr. 1801 then 17 yrs old, whose nativity (New York) was sworn to by Wm. Garland, of same place; Capts. Hardy & Douglas have wrote & says "this Hewson, acknowledges himself to be an Englishman, & that he never applied for a protection, I believe he was one advertised by you & I believe also, that he is an American from his age, when he obtaind the protection, these Capts. place confidence in what Hewson has told, but do not give any Credit, to an American, altho he has authentic documents.  The fearr of the lash, which is reported to be frequently used, deters many, from application for release, & others to say what they think will be pleasing to the Captains.  I am with the greatest respect Yr. Obt Servt.

Thos NewtonCollr.


